DETAILED ACTION
This action is in response to the application filed 11 July 2019.
Claims 1-8 are cancelled.
Claims 9-20 are new.
Claims 9-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “computer readable medium” which may be reasonably interpreted as a transitory for of signal transmission [see MPEP 2106.03 II – “the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se”]. Accordingly, the claim is rejected under 35 USC §101 as being directed to non-statutory subject-matter.
Examiners note: Amending the claim to read “non-transitory computer readable medium” will overcome this rejection; however, the claim is also rejected under 35 USC §101 as directed to a judicial exception without significantly more than the judicial exception itself [see rejection herein below].

Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 9:
Step 1:
The claim is to a device comprising processing circuitry to perform a method. The processing circuitry is hardware (see specification at [0099] – “The processor 240, the memory 241, and the dedicated electronic circuits are collectively referred to as "processing circuitry"). Accordingly, at step 1, the claimed invention is found to fall within the category of devices [see MPEP 2106.03].
Step 2A – prong one:
The claim recites “evaluate performance of each of candidates for a combination of processing components that are hardware components to execute processes among hardware components to be integrated into a system to be designed” which is a concept that may be performed mentally with or without physical aid (e.g. determining a number of instruction or processing steps, see specification at [0066]), see MPEP 2106.04 (a)(2) III].
The claim recites “aggregate costs of each of candidates for a combination of the hardware components to be integrated into the system” which is a concept that may be 
The claim recites “to select a candidate for the combination of the hardware components which includes a combination of the processing components having the performance evaluated satisfying a constraint condition on the performance given to the system and whose costs aggregated satisfy a constraint condition on the costs given to the system, as architecture of the system, from among the candidates for the combination of the hardware components to be integrated into the system” which is a concept that may be performed mentally with or without physical aid (e.g. collecting and comparing known information, see MPEP 2106.04 (a)(2) III].
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim also recites “processing circuitry” to carry out the actions which merely generally links the judicial exception to a technological environment. Generally linking the judicial exception to a technological environment does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(h)].
The claim also recites “acquire component information defining costs of the individual hardware components from a memory” which is necessary data gathering activity since all uses of the judicial exception require costs. Necessary data gathering is insignificant extra-solution activity which does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(g)].
Considering the claim as a whole there is judicial exception, with necessary data gathering, generally linked to a technological environment which is not the integration of the judicial exception into a practical application.

Step 2B:
As noted for step 2A – prong two, the judicial exception is generally linked to a technological environment. Generally linking the judicial exception to a technological environment does not provide for significantly more than the judicial exception itself [see MPEP 2106.05(h)].
As noted for step 2A – prong two, there is insignificant extra-solution activity of acquiring data from memory. Retrieving data from memory is a well-understood, routine, and conventional manner of data gathering [see MPEP 2106.05(d)] which does not provide for significantly more than the judicial exception itself [see MPEP 2106.05(g)].
Considering the claim as a whole there is judicial exception, with necessary data gathering, generally linked to a technological environment which does not amount to significantly more than the judicial exception itself.
Accordingly, at step 2B, the claim is found to be directed to the judicial exception without significantly more than the judicial exception itself.

Regarding claim 10:
The claim recites “the component information is information that defines at least one type of cost among expense that is an initial cost, power consumption that is a running cost, and area that is a space cost, as the costs of the individual hardware components” which is merely descriptive of the data to be retrieved and does not change the manner of retrieval such that it is 

Regarding claim 11:
The claim recites “the processing circuitry narrows down the candidates for the combination of the hardware components to be integrated into the system, by sequential application of constraint conditions in descending order of priority level” which, but for the generic computer components, is a concept that may be performed mentally with or without physical aid [e.g. comparing known information, see MPEP 2106.04(a)(2) III]. Accordingly, the reasoning given for claim 9 applies, mutatis mutandis [where this limitation is part of the judicial exception].

Regarding claim 12:
The claim recites “the priority level of the constraint condition on the performance is set higher than the priority level of the constraint condition on the costs” which is merely descriptive of criteria for comparison and does not change the nature of the comparison such that it is other than a concept which may be performed mentally with or without physical aid [i.e. a mental concept, see MPEP 2106.04(a)(2) III]. Accordingly, the reasoning given for claim 11 applies, mutatis mutandis [where this limitation is part of the judicial exception].

Regarding claim 13:
The claim recites “the processing circuitry analyzes a functional model that defines functions required for the system and to identify a process to be executed by the system for 
The claim recites “the processing circuitry calculates an index value of time taken for execution of the process identified, as an evaluation value of the performance for each of the candidates of the combination of the processing components to be integrated into the system” which, but for the generic computer components, is a concept that may be performed mentally with or without physical aid [e.g. calculating instructions per second – see specification at [0041], see MPEP 2106.04(a)(2) III].
The claim recites “the processing circuitry selects candidates for the combination of the hardware components including a combination of processing components having the index value of the time calculated being equal to or lower than an upper limit determined as the constraint condition on the performance given to the system, from among the candidates for the combination of the hardware components to be integrated into the system, and selects a combination of hardware components whose costs aggregated satisfy the constraint condition on the costs given to the system, as the architecture of the system, from among the selected candidates for the combination of the hardware components” which, but for the generic computer components, is a concept that may be performed mentally with or without physical aid [e.g. comparing known information, see MPEP 2106.04(a)(2) III].
Accordingly, the reasoning given for claim 12 applies, mutatis mutandis [where these limitation are part of the judicial exception].

Regarding claim 14:

The claim recites “the processing circuitry calculates an index value of time taken for execution of each of the two or more processes for each of the candidates of the combination of the processing components to be integrated into the system and calculates total of the calculated index values of the time as the evaluation value of the performance” which, but for the generic computer components, is a concept that may be performed mentally with or without physical aid [e.g. calculating a total instructions per second from instructions per second for each process – see specification at [0042], see MPEP 2106.04(a)(2) III].
Accordingly, the reasoning given for claim 13 applies, mutatis mutandis [where these limitation are part of the judicial exception].

Regarding claims 15-18:
The claims recite the same substantive limitations as claims 11-14 and the same reasoning applies, mutatis mutandis [i.e. including the reasoning for claim 10 since the claims also depend from claim 10].

Regarding claim 19:
The claim recites a collection of steps. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.


Regarding claim 20:
As discussed herein above, at step 1, the claim is found to be directed non-statutory subject matter.
The claim is directed to a computer readable medium having a program that causes a computer to execute a method like that of claim 19. The computer readable medium limitation merely generally links the judicial exception to a technological environment [i.e. as for the processing circuitry of claim 9].
Accordingly, the reasoning provided for claim 9 applies, mutatis mutandis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dave (DAVE, BHARAT P., GANESH LAKSHMINARAYANA, AND NIRAJ K. JHA. "COSYN: Hardware-.


Examiner’s note are labeled EN.

Regarding claim 9, Dave discloses an architecture selection device (P6:right:top: “COSYN [EN: the program discussed in the disclosure] was able to find the same optimal solution as MILP in less than a second on Sparcstation 20 with 256MB RAM”) comprising:
processing circuitry (ibid: Sparcstation 20)
to evaluate performance of each of candidates for a combination of processing components that are hardware components to execute processes among hardware components to be integrated into a system to be designed (P1:Abstract: “Hardware-software co-synthesis is the process of partitioning an embedded system specification into hardware and software modules to meet performance, power and cost goals. In this paper, we present a co-synthesis algorithm which starts with periodic task graphs with real-time constraints and produces a low-cost heterogeneous distributed embedded system architecture meeting the constraints.” EN: As indicated by the abstract, nearly the entire disclosure is with regard to evaluating performance of combinations of hardware. See also §§3.4.1, 3.4.2, 4.1 and 4.2);
to acquire component information defining costs of the individual hardware components from a memory (P2:fig 1 and P2:right:¶¶1-3: e.g. “The memory architecture of embedded systems plays an important role from both performance and cost point of view. … For each available processor, its cost, average/peak quiescent power consumption, and associated peripheral attributes such as memory architecture, processor-link communication characteristics, and cache characteristics are assumed to be specified. For each ASIC, its cost, package attributes such as available pins, available gates, and average and peak power dissipation per gate are assumed to be specified. Similarly, for each FPGA, its cost, average/peak quiescent power, package attributes such as available pins, and the maximum number of flip-flops or combinational logic blocks (CLBs) or programmable functional units (PFUs) are assumed to be specified.”; PP1-2:§2 discusses costs for components) and to aggregate costs of each of candidates for a combination of the hardware components to be integrated into the system, based on the acquired component information (P3:¶1: “The allocation evaluation step compares the current allocation against previous ones based on total dollar cost. If there are more than one allocation with equal dollar cost, we pick the allocation with the lowest average power consumption (assuming power optimization is a secondary objective).”; P4:§3.4.2: “Each allocation is evaluated based on the total dollar cost.”; P5:§4.2: “If there are more than one allocation with equal average power dissipation, then the one with the least dollar cost is chosen.”; P5:§4.1:¶1: “We use deadline-based priority levels to identify the order for clustering tasks, however, we use energy levels instead of priority levels to form clusters, since our objective is to minimize overall power consumption.”; PP5-6:§4.2:¶2: e.g. “In the inner loop, during performance estimation, in addition to FTE, architecture power/energy estimation is also performed. The peak power dissipation, average energy dissipation, and average power dissipation for each processor, FPGA, ASIC, and communication link in the architecture are estimated as follows …”); and
(P4:§3.4.2: “We pick the allocation which at least meets the deadline in the best case. If no such allocation exists, we pick an allocation for which the summation of the best-case finish time of all tasks with specified deadlines in all task graphs is maximum. This may seem counter-intuitive. However, this generally leads to a less expensive architecture since larger finish times generally correspond to less expensive processor/link. If there are more than one allocation which meet this criterion then we choose the allocation for which the summation of the worst-case finish times of all tasks with deadlines is maximum. The reason behind using the "maximum" instead of "minimum" in the above cases is that at intermediate steps we would like to be as frugal as possible with respect to the total dollar cost of the architecture. Since we allow addition as well as upgrade of PEs/links during co-synthesis, the real-time constraints will ultimately be met.”) and whose costs aggregated satisfy a constraint condition on the costs given to the system, as architecture of the system, from among the candidates for the combination of the hardware components to be integrated into the system (P3:¶1: “The allocation evaluation step compares the current allocation against previous ones based on total dollar cost. If there are more than one allocation with equal dollar cost, we pick the allocation with the lowest average power consumption (assuming power optimization is a secondary objective).”; P4:§3.4.2: “Each allocation is evaluated based on the total dollar cost.”; P5:§4.2: “If there are more than one allocation with equal average power dissipation, then the one with the least dollar cost is chosen.”;).

Regarding claim 10, Dave discloses the architecture selection device according to claim 9, wherein
the component information is information that defines at least one type of cost among expense that is an initial cost (as shown for claim 9, i.e. cost in dollars), power consumption that is a running cost (as shown for claim 9, i.e. power consumption), and area that is a space cost, as the costs of the individual hardware components.
EN: Dave does not explicitly disclose “area that is a space cost”; however, the claim limitations are met via the remaining alternatives as shown above. Also note that other prior art (made of record with this action) disclose area/space constraints, see for example Fei (2002).

Regarding claim 11, Dave discloses the architecture selection device according to claim 9, wherein
the processing circuitry narrows down the candidates for the combination of the hardware components to be integrated into the system, by sequential application of constraint conditions in descending order of priority level (P4:§3.3:¶¶1-2: “We define the priority level of a cluster to be the maximum of the priority levels of the constituent tasks. Clusters are ordered based on decreasing priority levels. We use a dynamic priority level, i.e. after the allocation of each cluster, we recalculate the priority level of each task and cluster. We pick the cluster with the highest priority level and create an allocation array. We order the allocations in the allocation array in the order of increasing value of the cost function. Once the allocation array is formed, we use the inner loop of co-synthesis to evaluate the allocations. … Once an allocation array is formed, the allocations in it are ordered based on dollar cost. If power is being optimized, the ordering is done based on average power dissipation while making sure the peak power dissipation is within limits.”; P5:§4.1:list item 1: “For each task and edge, determine the average energy dissipation, as the worst-case execution or communication time (derived from the execution/communication vector) multiplied by the corresponding average power dissipation (the worst-case execution/communication time is chosen because meeting real-time constraints is most important).”).

Regarding claim 12, Dave discloses the architecture selection device according to claim 11, wherein
the priority level of the constraint condition on the performance is set higher than the priority level of the constraint condition on the costs (P4:§3.3:¶¶1-2: “Once an allocation array is formed, the allocations in it are ordered based on dollar cost. If power is being optimized, the ordering is done based on average power dissipation while making sure the peak power dissipation is within limits.”; P5:§4.1:list item 1: “For each task and edge, determine the average energy dissipation, as the worst-case execution or communication time (derived from the execution/communication vector) multiplied by the corresponding average power dissipation (the worst-case execution/communication time is chosen because meeting real-time constraints is most important).”).

Regarding claim 13, Dave discloses the architecture selection device according to claim 12,
the processing circuitry analyzes a functional model that defines functions required for the system and to identify a process to be executed by the system for fulfillment of the functions (P1:§2:¶1: “The embedded system functionality is usually described through a set of acyclic task graphs, whose nodes represent tasks. Tasks communicate data to each other, indicated by a directed edge between two communicating tasks. We focus on periodic task graphs. Each such graph has an earliest start time (est), period, and deadline, as shown for an example in Figure 1(a). Each task of a periodic task graph inherits the graph’s period and can have a different deadline. The deadline of the task graph is the maximum of all such deadlines”; pp3-4:§3.2: e.g. “Clustering involves grouping of tasks to reduce the complexity of allocation.”),
the processing circuitry calculates an index value of time taken for execution of the process identified, as an evaluation value of the performance for each of the candidates of the combination of the processing components to be integrated into the system (P4:§3.4.2: e.g. “We pick the allocation which at least meets the deadline in the best case. If no such allocation exists, we pick an allocation for which the summation of the best-case finish time of all tasks with specified deadlines in all task graphs is maximum.”), and
the processing circuitry selects candidates for the combination of the hardware components including a combination of processing components having the index value of the time calculated being equal to or lower than an upper limit determined as the constraint condition on the performance given to the system, from among the candidates for the combination of the hardware components to be integrated into the system (P4:§3.4.2: “We pick the allocation which at least meets the deadline in the best case. If no such allocation exists, we pick an allocation for which the summation of the best-case finish time of all tasks with specified deadlines in all task graphs is maximum. … Since we allow addition as well as upgrade of PEs/links during co-synthesis, the real-time constraints will ultimately be met.”), and selects (P3:¶1: “The allocation evaluation step compares the current allocation against previous ones based on total dollar cost. If there are more than one allocation with equal dollar cost, we pick the allocation with the lowest average power consumption (assuming power optimization is a secondary objective).”; P4:§3.4.2: “Each allocation is evaluated based on the total dollar cost.”; P5:§4.2: “If there are more than one allocation with equal average power dissipation, then the one with the least dollar cost is chosen.”;).

Regarding claim 14, Dave discloses the architecture selection device according to claim 13, wherein
the processing circuitry partitions the identified process into two or more processes (PP3-4:§3.2: e.g. “In order to cluster tasks, we first assign deadline-based priority levels to tasks and edges using the following procedure. A non-sink task tj may either have a deadline or not.”), and
the processing circuitry calculates an index value of time taken for execution of each of the two or more processes for each of the candidates of the combination of the processing components to be integrated into the system (P1:§2:¶2: “We define execution_vector (ti) = {ai1, ai2,.., ain} to be an execution vector of task ti, where aij indicates the execution time of ti on PE j from the PE library.”; P4:§3.4.1: e.g. “The FTE step, after each scheduling step, updates the best- and worst-case finish times of all tasks. … The best- and worst-case finish times for a task and edge are estimated using the following equations.”) and calculates total (P4:§3.4.2: “We pick the allocation which at least meets the deadline in the best case. If no such allocation exists, we pick an allocation for which the summation of the best-case finish time of all tasks with specified deadlines in all task graphs is maximum. … Since we allow addition as well as upgrade of PEs/links during co-synthesis, the real-time constraints will ultimately be met.”).

Regarding claims 15-18, the claims recite the same substantive limitations as claims 10-14 and are rejected under the same reasoning.

Regarding claim 19, the claim recites a method which is substantively the same as that carried out by the processing circuitry of claim 9; and accordingly, is rejected under the same reasoning, mutatis mutandis.

Regarding claim 20, Dave discloses a computer readable medium having an architecture selection program that causes a computer to execute (P6:right:top: “COSYN [EN: the program discussed in the disclosure] was able to find the same optimal solution as MILP in less than a second on Sparcstation 20 with 256MB RAM”): [EN: to execute a method substantively the same as that carried out by the device of claim 9].
Accordingly, is rejected under the reasoning presented for claim 9, mutatis mutandis.

Conclusion
Claims 9-20 are rejected.
:
US 20210056241 A1	MURANO; Koki et al.
Discussing optimized partitioning for system design, same Applicant
US 20120017185 A1	Padmanabhan; Satish et al.
Discussing automated integrated circuit design from specification in the form of source code.
US 6112023 A	Dave; Bharat P. et al.
Discussing subject matter similar to the Dave NPL disclosure used in the claim rejections.
DICK, ROBERT P., AND NIRAJ K. JHA. "MOGAC: a multiobjective genetic algorithm for hardware-software cosynthesis of distributed embedded systems." IEEE transactions on computer-aided design of integrated circuits and systems 17, no. 10 (1998): 920-935.
Discussing evolutionary optimization applied to embedded system design.
ERBAS, CAGKAN, SELIN C. ERBAS, AND ANDY D. PIMENTEL. "A multiobjective optimization model for exploring multiprocessor mappings of process networks." In Proceedings of the 1st IEEE/ACM/IFIP international conference on Hardware/software codesign and system synthesis, pp. 182-187. 2003.
Discussing pareto optimal solutions for design of embedded systems
FEI, YUNSI, AND NIRAJ K. JHA. "Functional partitioning for low power distributed systems of systems-on-a-chip." In Proceedings of ASP-DAC/VLSI Design 
Discussing partitioning for embedded system design to optimize for power.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128          

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128